Citation Nr: 1758246	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  14-03 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the regular need for aid and attendance (A&A) or on account of being housebound (HB).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Gibson

INTRODUCTION

The Veteran served on active duty from August 1967 to August 1974.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In May 2016, the Veteran and his wife had a personal hearing before the undersigned VLJ.  Thereafter, in July 2016, the Board remanded his claim for additional development.

In this decision, the Board is granting entitlement to SMC A&A.


FINDING OF FACT

The evidence demonstrates that the Veteran requires the regular aid and attendance of another as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for SMC A&A are met.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. § 3.350, 3.352 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran shall be considered to be in need of a regular aid and attendance if he or she has the anatomical loss or loss of use of both feet, one hand and one foot, or is so helpless or blind or permanently bedridden as to need or require the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). 

In determining whether there is helplessness such as to require the regular aid and attendance of another person, the following circumstances (among others not applicable here) will be considered: inability to dress or undress self, or to keep self ordinarily clean and presentable; inability of the veteran to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or, physical incapacity which requires care or assistance on a regular basis to protect the veteran from hazards or dangers incident to his daily environment. 38 C.F.R. § 3.352(a). 

The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, and not that there is a constant need for aid and attendance.  38 C.F.R. § 3.352(a); see Turco v. Brown, 9 Vet. App. 222 (1996).

On review of the record, the Board observes that the Veteran has been rated as 100 percent disabled since 2003, thus establishing their seriousness and chronicity.  His claim was received in May 2012.  VA treatment records reveal that his wife was helping him with his toileting and dressing at least as of July 2012.  Thereafter, VA treatment records show that he was functioning independently until October 2015.  However, during the May 2016 hearing, the Veteran and his wife competently and credibly reported that he needed regular aid and attendance since they filed their claim, because he has not driven since 2010, and has needed help with eating, cleaning himself, dressing himself, and sorting his medication since at least that time.  More recently, he reported that she must help him when transferring out of his wheelchair, and that he is an extreme fall risk.  The October 2016 VA examiner opined that he must depend on his wife for assistance with all of his ADLs.     

Based on this evidence, and in resolving all doubt in the Veteran's favor, the Board finds that his service-connected disabilities are so severe so as to require the regular aid and attendance of another person, and have since the receipt of his claim.  38 C.F.R. §§ 3.352(a), 3.400.  The Board notes that A&A is established here on a "facts found" basis, and that there is no requirement for there to be a single 100 percent disability to establish entitlement to SMC A&A benefits.  See Bradley v. Peake, 22 Vet. App. 280, 293 (2008); 38 C.F.R. §§ 3.350(i), 3.352.

He does not have any other disabilities that cause him to be housebound that do not also cause the need for aid and attendance.  SMC at the A&A level is a higher benefit than SMC at the HB level, thus SMC HB need not be discussed further.  The Veteran has also asserted entitlement to SMC due to loss of use of his upper and/or lower extremities, and his vision loss.  The Board has granted entitlement to A&A based upon the effect of his upper and lower extremities and vision, and all of his other disabilities, which cause him to require the assistance of another person on a regular basis to protect him from hazards or dangers incident to his daily environment.  In sum, there are no other disabilities for which he is service-connected that also entitle him to any other level of SMC (except for the loss of use of creative organ, for which he has been compensated since 2001).


ORDER

Special Monthly Compensation (SMC) on the basis of the need for the aid and attendance of another person is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


